IN THE DISTRICT COURT OF APPEAL
                                   FIRST DISTRICT, STATE OF FLORIDA

GAIL LEE,                          NOT FINAL UNTIL TIME EXPIRES TO
                                   FILE MOTION FOR REHEARING AND
      Appellant,                   DISPOSITION THEREOF IF FILED

v.                                 CASE NO. 1D14-4100

REEMPLOYMENT
ASSISTANCE APPEALS
COMMISSION and ROLFE &
LOBELLO PA,

      Appellee.

_____________________________/

Opinion filed April 9, 2015.

An appeal from an order of the Reemployment Assistance Appeals Commission.

Gail C. Lee, pro se, Appellant.

Norman A. Blessing, General Counsel, and Cristina Angelica Velez, Appellate
Counsel, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

THOMAS and WETHERELL, JJ., and SOUD, ADRIAN G., ASSOCIATE
JUDGE, CONCUR.